EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

     SECURITIES PURCHASE AGREEMENT, dated as of May 4, 2007, between Viewpoint
Corporation, a Delaware corporation (the “COMPANY”), DG FastChannel, Inc., a
Delaware corporation (“DGFC”) and the other investors listed on Schedule of
Purchasers (the “SCHEDULE OF PURCHASERS”) attached hereto as Exhibit A (DGFC and
each such other investor, individually, a “PURCHASER” and collectively, the
“PURCHASERS”).

PREAMBLE

     The Company has duly authorized (i) the issuance of 13,250,000 shares of
the Company’s common stock, par value $.001 per share (the “COMMON STOCK”) (ii)
the issuance of warrants to purchase 3,312,500 shares of Common Stock to the
Purchasers (such number being twenty-five percent (25%) of the total number of
shares of Common Stock issuable to such Purchaser as described above) (the
“WARRANTS”), pursuant to the provisions of this Securities Purchase Agreement
and the Warrants to be entered into on the Closing Date, the form of which is
attached as Exhibit B hereto.

      Each party hereto agrees as follows for the benefit of the other party:

ARTICLE ONE

DEFINITIONS

      SECTION 1.01. DEFINITIONS.

     “BOARD OF DIRECTORS” means, as to any Person, the board of directors of
such Person or any duly authorized committee thereof.

     “BUSINESS DAY” means any day other than a Saturday, Sunday or any other day
on which banking institutions in The City of New York are required or authorized
by law or other governmental action to be closed.

     “CAPITAL STOCK” means (1) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents, however
designated, of corporate stock, including each class of common stock and
preferred stock of such Person and (2) with respect to any Person that is not a
corporation, any and all partnership or other equity interests of such Person.

      “CLOSING” has the meaning set forth in Section 2.02.

      “CLOSING DATE” has the meaning set forth in Section 2.02.

      “COMMON STOCK” has the meaning set forth in the Preamble.

--------------------------------------------------------------------------------



     “COMMISSION” means the Securities and Exchange Commission, or any successor
agency thereto with respect to the regulation or registration of securities.

     “COMPANY” means the party named as such in the Preamble until a successor
replaces it pursuant to this Securities Purchase Agreement.

     “COMPANY COMMISSION FILINGS” has the meaning set forth in Section 3.01(d) .

     “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto.

     “GAAP” is defined to mean generally accepted accounting principles in the
United States of America as in effect from time to time, including, without
limitation, those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession.

     “KNOWLEDGE OF THE COMPANY” means the actual knowledge of any executive
officer of the Company after reasonable inquiry.

     “LIEN” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

      “MATERIAL ADVERSE EFFECT” has the meaning set forth in Section 3.01(b) .

     “OPINION OF COUNSEL” means a written opinion from legal counsel which
counsel may be counsel to or an employee of the Company.

     “PERSON” means an individual, partnership, corporation, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.

      “PURCHASE PRICE” has the meaning set forth in Section 2.01.

      “PURCHASER” or “PURCHASERS” has the meaning set forth in the Preamble.

     “REGISTRATION RIGHTS AGREEMENT” means that certain Registration Rights
Agreement, to be dated as of the Closing Date by and between the Company and the
Purchasers, as amended from time to time, a copy of which is attached as Exhibit
C.

      “REGISTRATION STATEMENT” has the meaning set forth in Section 3.01(f) .

      “SALE NOTICE” has the meaning set forth in Section 4.07.

      “SCHEDULE OF PURCHASERS” has the meaning set forth in the Preamble.

2

--------------------------------------------------------------------------------



     “SECURITIES” means the Common Stock and the Warrants to be issued pursuant
to the provisions of the Securities Purchase Agreement and the Warrant.

     “SECURITIES ACT” means the Securities Act of 1933, as amended, or any
successor statute or statutes thereto.

     “SECURITIES PURCHASE AGREEMENT” means this Securities Purchase Agreement,
dated as of May 4, 2007, by and among the Company and the Purchasers, as amended
from time to time.

      “SHORT SALES” has the meaning set forth in Section 3.02(d) .

     “SUBSIDIARY,” with respect to any Person, means (i) any corporation of
which the outstanding Capital Stock having at least a majority of the votes
entitled to be cast in the election of directors under ordinary circumstances
shall at the time be owned, directly or indirectly, by such Person, or (ii) any
other Person of which at least a majority of the voting interest under ordinary
circumstances is at the time, directly or indirectly, owned by such Person.

     “WARRANTS” has the meaning set forth in the Preamble of the Securities
Purchase Agreement, which such Warrants shall be exercisable six months after
the Closing Date and have a term equal to three and one-half (3.5) years.

      “WARRANT EXERCISE PRICE” has the meaning set forth in Section 2.01.

      SECTION 1.02. RULES OF CONSTRUCTION.

      Unless the context otherwise requires:

           (i) an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

           (ii) “or” is not exclusive;

           (iii) words in the singular include the plural, and words in the
plural include the singular;

            (iv) provisions apply to successive events and transactions; and

           (v) “herein,” “hereof” and other words of similar import refer to
this Securities Purchase Agreement as a whole and not to any particular Article,
Section or other subdivision.

3

--------------------------------------------------------------------------------



ARTICLE TWO

THE SECURITIES

   SECTION 2.01.       PURCHASE AND SALE OF THE SECURITIES.

     Subject to the terms and conditions of this Securities Purchase Agreement
and in reliance on the representations, warranties and covenants of the parties
contained herein, the Company shall issue and deliver to each Purchaser, and
each Purchaser severally, but not jointly, agrees to purchase from the Company
on the Closing Date (as defined below) (a) the number of shares of Common Stock
as set forth opposite such Purchaser’s name in column (3) on the Schedule of
Purchasers and (b) a Warrant to purchase the number of shares of Common Stock
set forth opposite such Purchaser’s name in column (4) on the Schedule of
Purchasers, such number being twenty-five percent (25%) of the total number of
shares of Common Stock issuable to such Purchaser as described above in this
Section 2.01, which warrants shall be exercisable six (6) months after the
Closing Date and shall have a term of three and one-half (3.5) years from the
Closing Date, and an exercise price (the “WARRANT EXERCISE PRICE”) equal to the
greater of (i) $0.40 or (ii) the closing price on the NASDAQ Stock Market on May
4, 2007, at a purchase price per share of Common Stock of $0.40 for an aggregate
purchase price (the “PURCHASE PRICE”) as set forth opposite such Purchaser’s
name in column (5) on the Schedule of Purchasers.

   SECTION 2.02.       LOSING.

     The closing of the transactions contemplated by Section 2.01 (the
“CLOSING”) shall take place at 3:00 p.m. on May 7, 2007 (the “CLOSING DATE”) at
the offices of Merriman Curhan Ford & Co. or at such other place and time as the
Company and the Purchasers shall mutually agree.

     At the Closing, the Company shall deliver to each Purchaser (i)
certificates representing the Common Stock and (ii) Warrants, in substantially
the form attached as Exhibit B hereto and to be purchased by such Purchaser at
the Closing duly registered in the name of such Purchaser. Delivery of such
certificates to each Purchaser shall be made against receipt by the Company from
such Purchaser of the aggregate purchase price set forth opposite such
Purchaser’s name in column (5) on the Schedule of Purchasers by wire transfer of
immediately available funds to an account designated by the Company in writing
for such purpose.

   ARTICLE THREE

   REPRESENTATIONS AND WARRANTIES

   SECTION 3.01.       REPRESENTATIONS AND WARRANTIES OF THE  COMPANY. 

     In order to induce each Purchaser to enter into this Securities Purchase
Agreement and purchase the Securities, the Company represents and warrants to
each Purchaser as follows:

4

--------------------------------------------------------------------------------



     (a) Organization, Good Standing and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, with all requisite corporate power and authority to
own its properties and to conduct its business as presently conducted. The
Company is qualified to do business and is in good standing (or has active
status) in each jurisdiction in which the failure to be so qualified could have
a Material Adverse Effect (as hereinafter defined). No proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.
The Company has all requisite corporate power and authority to enter into this
Securities Purchase Agreement and to perform its obligations hereunder,
including, without limitation, the issuance and sale of the Common Stock and
Warrants.

     (b) Due Authorization; Enforceability; No Conflicts. The Company has taken
all corporate and stockholder action necessary to authorize the execution,
delivery and performance by it of this Securities Purchase Agreement, the
Registration Rights Agreement and the Warrant. Assuming the due execution and
delivery of this Securities Purchase Agreement and the Registration Rights
Agreement by the Purchaser, this Securities Purchase Agreement and the
Registration Rights Agreement each constitutes a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to the enforcement of creditors’ rights generally,
the availability of equitable remedies and to general equity principles. The
execution, delivery and performance by the Company of this Securities Purchase
Agreement and the Registration Rights Agreement and the Warrants and compliance
by the Company with the terms hereof and thereof will not (i) violate or result
in a violation of the Company’s Certificate of Incorporation or the Company’s
Bylaws, or any resolutions of the Company’s Board of Directors or stockholders
or (ii) violate or result in a violation of, or constitute a material breach of
or constitute a default under, any indenture, deed of trust, mortgage, loan
agreement, or other agreement or instrument, judgment, order, law, rule or
regulation applicable to the Company or by which the Company is bound or to
which any of the Company’s properties are subject, except in the case of clause
(ii), where such violation, conflict or event of default would not result in a
material adverse effect on the Company’s business, financial condition, results
of operations or properties (a “MATERIAL ADVERSE EFFECT”). The Common Stock,
upon issuance in accordance with the terms of this Securities Purchase Agreement
and the issuance of the Warrants and the reservation for issuance and the
issuance of the shares of Common Stock issuable upon exercise thereof, as the
case may be, are and will continue upon issuance to be duly authorized, validly
issued, fully-paid and nonassessable and free of any Liens, claims or
encumbrances and rights of first refusal, preemptive rights, co-sale rights,
registration rights, or other similar rights. No further approval or
authorization of any stockholder, the Board of Directors of the Company or other
third party is required for the issuance and sale of the Securities.

     (c) Capitalization. As of the date hereof and prior to giving effect to the
issuance of the Securities, the authorized Capital Stock of the Company consists
of (i) 5,000,000 shares of preferred stock, par value $.001 per share, of which
no shares are issued and outstanding, and (ii) 150,000,000 shares of Common
Stock, of which

5

--------------------------------------------------------------------------------



68,336,667 shares are issued and outstanding. Except with respect to any
Securities to be issued in connection with this Securities Purchase Agreement,
including the Warrants or as set forth on SCHEDULE 3.01(c) annexed hereto, there
are no outstanding subscriptions, rights, options, warrants, conversion rights,
agreements or other claims for the purchase or acquisition from the Company of
any shares of its Capital Stock or obligating the Company to issue, repurchase,
register or otherwise acquire, any shares of its Capital Stock or any securities
convertible into, exercisable or exchangeable for, or otherwise entitling the
holder to acquire, any shares of Capital Stock of the Company. The outstanding
shares of Capital Stock of the Company have been duly and validly issued and are
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and were not issued in violation of any preemptive
rights or similar rights.

     (d) Reports and Financial Statements. The Company has previously furnished
the Purchaser with true and complete copies, as amended or supplemented, of the
following documents, to the extent not available on the EDGAR system (i) Annual
Report on Form 10-K and Amendment No. 1 to the Annual Report on Form 10-K/A for
the year ended December 31, 2006, as filed with the Commission, (ii) proxy
statements relating to all meetings of its shareholders (whether annual or
special) since June 1, 2006 and (iii) all other reports or registration
statements filed by the Company with the SEC since December 31, 2005 (such
reports, registration statements and other filings, together with any amendments
or supplements thereto, are collectively referred to as the “COMPANY COMMISSION
FILINGS”). Except as set forth on Schedule 3.01(d), the Company Commission
Filings constituted all of the documents required to be filed by the Company
with the Commission since December 31, 2005. Except as set forth on Schedule
3.01(d), as of their respective dates, such Company’s Commission Filings (as
amended or supplemented) complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The audited consolidated financial
statements and any unaudited interim financial statements of the Company
included in such Company’s Commission Filings comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission with respect thereto, and have been prepared in
accordance with GAAP (except as may be indicated therein or in the notes thereto
and, in the case of the quarterly financial statements, as permitted by Form
10-Q under the Exchange Act) and fairly present in all material respects the
financial position of the Company at the dates thereof and the results of its
operations and its cash flows for the periods then ended.

     (e) Absence of Certain Changes or Events. Except as publicly disclosed or
otherwise disclosed in writing to each Purchaser prior to the date of this
Securities Purchase Agreement or as otherwise contemplated by this Securities
Purchase Agreement, since December 31, 2006, there has not been any material
adverse change or material adverse development in the financial condition,
results of operations, or the business or properties of the Company.

6

--------------------------------------------------------------------------------



     (f) Information in the Registration Statement. None of the information
relating to the Company, its officers or directors, supplied by the Company for
inclusion or incorporation by reference in the registration statement (the
“REGISTRATION STATEMENT”) to be filed with the Commission by the Company
pursuant to the Registration Rights Agreement to be entered into between the
Company and the Purchasers or any amendments or supplements thereto, will, at
the time it becomes effective under the Securities Act and at the effective
date, contain any untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. If at any time prior to the effective date any event with
respect to the Company, its officers or directors should occur which is required
to be described in an amendment, or a supplement to, the Registration Statement,
such event shall be so described and such description in such amendment or
supplement of such information will not contain any statement which, at the time
and in the light of circumstances under which it is made, is false or misleading
with respect to any material fact or omits to state any material fact required
to be stated therein or in the Registration Statement or necessary to make the
statements therein or in the Registration Statement not false or misleading.

     (g) Compliance With Laws. The conduct of the business of the Company
complies in all material respects with all statutes, laws, regulations,
ordinances, rules, judgments, orders or decrees applicable thereto. Except as
set forth on SCHEDULE 3.01(g) annexed hereto, the Company has not received
notice of any alleged material violation of any statute, law, regulation,
ordinance, rule, judgment, order or decree from any governmental authority
applicable to the Company or any of its assets or properties.

     (h) Consents. Except as set forth on SCHEDULE 3.01(h) annexed hereto, no
consent or waiver of, order or approval by, or registration, qualification or
filing with, any regulatory body, administrative agency, or other governmental
authority or other third party is required in connection with the Company’s
execution and delivery of this Securities Purchase Agreement, the Registration
Rights Agreement and the Warrants, and the valid issuance and sale of the
Securities to be sold and issued pursuant to this Securities Purchase Agreement
and the Warrants.

     (i) Litigation Proceedings. Except as set forth on SCHEDULE 3.01(i) annexed
hereto, there is no action, suit, notice of violation, proceeding or
investigation pending or, to the Knowledge of the Company, threatened against or
affecting the Company, its Subsidiaries or any of its properties before or by
any court, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) which (i) adversely affects or
challenges the legality, validity or enforceability of any of this Securities
Purchase Agreement, the Registration Rights Agreement or the Warrants or (ii)
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

     (j) No Default or Violation. Except as set forth on SCHEDULE 3.01(j)
annexed hereto, neither the Company nor its Subsidiaries (i) is in default under
or in violation of any indenture, loan or other credit agreement or any other
agreement or

7

--------------------------------------------------------------------------------



instrument to which it is a party or by which it or any of its properties is
bound, (ii) is in violation of any order of any court, arbitrator or
governmental body applicable to it, (iii) is in violation of any statute, rule
or regulation of any governmental authority to which it is subject or (iv) is in
default under or in violation of its Certificate of Incorporation, Bylaws or
other organizational documents, respectively, except in the case of clause (i),
(ii) and (iii), for defaults and violations which individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
The business of the Company is not being conducted, and shall not be conducted
in violation of any law, ordinance, rule or regulation of any governmental
entity, except where such violations have not resulted or would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect. The Company is not in breach of any agreement where such breach,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

     (k) Private Offering. Neither the Company nor any person acting on its
behalf has taken or will take any action which might subject the offering,
issuance or sale of the Securities to each Purchaser hereunder to the
registration requirements of the Securities Act. The offer, sale and issuance of
the Common Stock to the Purchasers will not be integrated with any other offer,
sale and issuance of the Company’s securities (past, current, or future) under
the Securities Act or any regulations of any exchange or automated quotation
system on which any of the securities of the Company are listed or designated or
for purposes of any stockholder approval provision applicable to the Company or
its securities. Subject to the accuracy and completeness of the representations
and warranties of each Purchaser contained in Section 3.02 hereof, the offer,
sale and issuance by the Company to each Purchaser of the Securities hereunder
is exempt from the registration requirements of the Securities Act.

     (l) Investment Company. The Company is not, and is not controlled by or
under common control with an affiliate of an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

     (m) No General Solicitation. The Company has not solicited any offer to buy
or sell the Securities hereunder by means of any form of general solicitation or
advertising.

     (n) Listing and Maintenance Requirements Compliance. Except as set forth on
SCHEDULE 3.01(n) annexed hereto, the Company has not in the two years preceding
the date hereof received written notice from any stock exchange or market on
which the Common Stock is or has been listed (or on which it has been quoted) to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such exchange or market.

     (o) Registration Rights; Rights of Participation. Except as set forth on
SCHEDULE 3.01(o) annexed hereto, the Company has not granted or agreed to grant
to any person any rights (including “piggy-back” registration rights) to have
any securities of the Company registered with the Commission or any other
governmental authority which has not been satisfied, and no person, including,
but not limited to, current or

8

--------------------------------------------------------------------------------



former stockholders of the Company, underwriters, brokers or agents, has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by this Securities
Purchase Agreement.

     (p) Intellectual Property. Except as set forth on SCHEDULE 3.01(p) annexed
hereto, (i) the Company and its Subsidiaries own or possess sufficient rights to
use all material patents, patent rights, trademarks, copyrights, licenses,
inventions, trade secrets, trade names, designs, manufacturing or other
processes, systems, data compilation, research results, know-how or other
proprietary rights (collectively, “Intellectual Property”) that are necessary
for the conduct of the Company’s business as now conducted as described in the
Company’s filings under the Exchange Act except where the failure to currently
own or possess such rights would not have a Material Adverse Effect, (ii)
neither the Company nor its Subsidiaries has received any notice of, nor to the
Knowledge of the Company is there, any asserted infringement by the Company of,
any rights of a third party with respect to any Intellectual Property that,
individually or in the aggregate, would have a Material Adverse Effect and (iii)
to the Knowledge of the Company, it is not infringing, nor has it received any
notice of, infringement by a third party with respect to any Intellectual
Property rights of the Company that, individually or in the aggregate, would
have a Material Adverse Effect.

     Except as would not have a Material Adverse Effect, all material licenses
or other material agreements under which the Company is granted rights in
Intellectual Property, other than Intellectual Property generally available on
commercial terms from other sources are in full force and effect and, to the
Knowledge of the Company, there is no material default by the Company
thereunder.

     Except as would not have a Material Adverse Effect, the Company believes
that it has taken the steps reasonably required to establish and preserve its
ownership of all material copyright, trade secret and other proprietary rights
with respect to its products and technology. To the Knowledge of the Company,
the Company is not making unauthorized use of any confidential information or
trade secrets of any person. Except as would not have a Material Adverse Effect,
neither the Company nor, to the Knowledge of the Company, any of its employees
have any agreements or arrangements with any persons other than the Company
related to confidential information or trade secrets of such persons or
restricting any such employee’s engagement in business activities of the kind
engaged in by the Company.

     (q) Reporting Status. Except as set forth in Schedule 3.01(q), the Company
has filed in a timely manner all documents that the Company was required to file
under the Exchange Act during the 12 months preceding the date of this
Securities Purchase Agreement. Except as set forth in Schedule 3.01(q), the
following documents complied in all material respects with the SEC’s
requirements as of their respective filing dates, and the information contained
therein as of the date thereof did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading:

9

--------------------------------------------------------------------------------



     (i) Annual Report on Form 10-K and Form 10-K/A for the year ended December
31, 2006;

     (ii) Definitive Proxy Statement for the Annual Meeting held on October 16,
2006;

     (iii) Quarterly Reports on Form 10-Q for the quarters ended September 30,
2005, March 31, 2006, June 30, 2006 and September 30, 2006;

     (iv) Current Reports on Form 8-K, filed subsequent to December 31, 2005;
and

     (v) All other documents, if any, filed by the Company with the SEC during
the 12 months preceding the date of this Agreement pursuant to the reporting
requirements of the Exchange Act.

  (r) Foreign Corrupt Practices; Sarbanes-Oxley Act.

          (A) Neither the Company, nor to the Knowledge of the Company, any
agent or other person acting on behalf of the Company, has (i) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, made any unlawful payment to foreign or domestic government
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds, (iii) failed to disclose fully any contribution
made by the Company (or made by any person acting on its behalf of which the
Company is aware) which is in violation of law, or (iv) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended.

          (B) Except as set forth on Schedule 3.01(d), the Company is in
compliance in all material respects with all provisions of the Sarbanes-Oxley
Act of 2002 that are applicable to it.

     (s) Taxes. Except as set forth on SCHEDULE 3.01(t) annexed hereto, the
Company has filed all necessary federal, state and foreign income and franchise
tax returns and has paid or accrued all taxes shown as due thereon, and to the
Knowledge of the Company there is no tax deficiency which has been or might be
asserted or threatened against it which would have a Material Adverse Effect.

     (t) Brokers or Finders. Except as on SCHEDULE 3.01(w) annexed hereto, the
Company has not dealt with any broker or finder in connection with the
transactions contemplated by this Securities Purchase Agreement, and Company has
not incurred, and shall not incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agents commissions or any similar charges in
connection with the transactions contemplated by this Securities Purchase
Agreement.

     (u) No Misleading Statements. The representations and warranties of the
Company contained in this Securities Purchase Agreement, Exhibits and the
Schedules hereto are true and correct in all material respects and do not omit
to state any material

10

--------------------------------------------------------------------------------



fact required by such representations and warranties, Exhibits and Schedules
that are necessary in order to prevent such representations and warranties, in
light of the circumstances, from being misleading.

     (v) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

     (w) Transactions With Affiliates. None of the officers or directors of the
Company is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such officer
or director or, to the Knowledge of the Company, any corporation, partnership,
trust or other entity in which any such officer or director has a substantial
interest or is an officer, director, trustee or partner.

     SECTION 3.02.       REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.   

     In order to induce the Company to enter into this Securities Purchase
Agreement and issue the Securities, each Purchaser represents and warrants to
the Company, only with respect to itself, as follows:

     (a) Organization, Good Standing and Corporate Power. Such Purchaser is an
entity duly formed, validly existing and in good standing under the laws of the
State of its organization, with all requisite corporate power and authority to
own its properties, conduct its business, enter into this Securities Purchase
Agreement and perform its obligations hereunder.

     (b) Due Authorization; Enforceability; No Conflicts. Such Purchaser has
taken all action necessary to authorize the execution, delivery and performance
by it of this Securities Purchase Agreement. Assuming the due execution and
delivery of this Securities Purchase Agreement by the Company, this Securities
Purchase Agreement constitutes a valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to the enforcement of creditors’ rights generally, the
availability of equitable remedies and general equity principles. The execution,
delivery and performance by such Purchaser of this Securities Purchase Agreement
and compliance by such Purchaser with the terms hereof will not violate,
conflict with or cause an event of default under such Purchaser’s organizational
documents or any other agreement, instrument, judgment, order, law, rule or
regulation by which such Purchaser is bound or to which any properties of such
Purchaser are subject, except where such violation, conflict or event of default
would not result in a material adverse effect on such Purchaser’s business,
financial condition, results of operations or properties (a “PURCHASER MATERIAL
ADVERSE EFFECT”).

11

--------------------------------------------------------------------------------



     (c) Accredited Investor. Such Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) under the Securities Act and such Purchaser is
also knowledgeable, sophisticated and experienced in making, and is qualified to
make decisions with respect to investments in shares presenting an investment
decision like that involved in the purchase of the Securities.

     (d) Investment. Such Purchaser is acquiring the Securities in the ordinary
course of its business and for investment for its own account and not with a
present view to, or for resale in connection with, any distribution thereof.
Such Purchaser understands that the Securities have not been registered under
the Securities Act or applicable state securities laws by reason of certain
exemptions from the registration provisions thereof that depend upon, among
other things, the truth and accuracy of such Purchaser’s representations and
warranties herein. Such Purchaser acknowledges that until the earlier to occur
of (x) ninety days (90) from the Closing Date and (y) the date the Registration
Statement (as defined in the Registration Rights Agreement) is declared
effective, such Purchaser shall not engage in any Short Sales of the Company’s
common stock, will not use any of the Securities acquired in connection with the
transactions contemplated hereby to cover any short position in the Common Stock
of the Company in violation of applicable securities laws and will not sell any
of the Securities acquired in connection with the transactions contemplated
hereby. For purposes hereof, “Short Sales” shall mean “short sales” as defined
in Regulation SHO adopted by the Commission under the 1934 Act and all types of
direct and indirect stock pledges or similar arrangements having the effect of
hedging the securities or investment made hereunder.

     (e) Restricted Transferability. Such Purchaser acknowledges that the
Securities are being offered and sold hereunder in a private placement that is
exempt from the registration requirements of the Securities Act and that
certificates or other instruments for the Securities will bear the legend set
forth in Section 3.02(f) below.

     (f) Legends. The Purchaser understands that the certificates or other
instruments representing the Securities, except as set forth below, shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

> [NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
> CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE
> HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
> REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
> SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
> OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
> SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
> SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL ADDRESSED TO THE COMPANY, IN A

12

--------------------------------------------------------------------------------





> GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
> APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THE
> SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
> OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.



          (g) The legend set forth above shall be removed and the Company shall
issue a certificate without such legend to the holder of the Securities upon
which it is stamped, if, unless otherwise required by state securities laws, (i)
such Securities are registered for sale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the Securities Act, or (iii) such holder provides the
Company with reasonable assurance that the Securities can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the Securities Act (or a
successor rule thereto) (collectively, “RULE 144”).

          (h) The Purchaser understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) the Purchaser shall have delivered to the Company
an opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, (ii) any sale of
the Securities made in reliance on Rule 144 may be made in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller or Person through whom the
sale is made may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the Commission thereunder; and
(iii) neither the Company nor any other Person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.

ARTICLE FOUR

COVENANTS

   SECTION 4.01.    PAYMENT OF TAXES AND OTHER CLAIMS.

     The Company will pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, (a) all material taxes, assessments and
governmental charges levied or imposed upon it or any of its Subsidiaries or
upon the income, profits or property of it or any of its Subsidiaries and (b)
all lawful claims for labor, materials and supplies which, in each case, if
unpaid, would reasonably be expected, by law, to become a material liability or
Lien upon the property of it or any of its Subsidiaries; provided, however, that
the Company

13

--------------------------------------------------------------------------------



shall not be required to pay or discharge or cause to be paid or discharged any
such tax, assessment, charge or claim the amount, applicability or validity of
which is being contested in good faith by appropriate proceedings and for which
adequate provision has been made or for which adequate reserves, to the extent
required under GAAP, have been taken.

    SECTION 4.02.    MAINTENANCE OF PROPERTIES AND INSURANCE.

     (a) The Company shall cause all material properties owned by or leased by
it or any of its Subsidiaries used or useful to the conduct of its business or
the business of any of its Subsidiaries to be maintained and kept in normal
condition, repair and working order and supplied with all necessary equipment
and shall cause to be made all necessary repairs, renewals and replacements
thereof, all as in its judgment may be reasonably necessary, so that the
business carried on in connection therewith may be properly conducted at all
times; provided, however, that nothing in this Section 4.02 shall prevent the
Company or any of its Subsidiaries from discontinuing the use, operation or
maintenance of any of such properties, or disposing of any of them, if such
properties are, in the reasonable and good faith judgment of the Board of
Directors of the Company or such Subsidiary, as the case may be, no longer
reasonably necessary in the conduct of their respective businesses or such
disposition is otherwise permitted by this Securities Purchase Agreement.

     (b) The Company shall provide or cause to be provided, for itself and each
of its Subsidiaries, insurance (including appropriate self-insurance) against
loss or damage of the kinds that, in the reasonable, good faith judgment of the
Board of Directors of the Company, are adequate and appropriate for the conduct
of the business of the Company and such Subsidiaries in a prudent manner, with
reputable insurers or with the government of the United States of America or an
agency or instrumentality thereof, in such amounts, with such deductibles and by
such methods as shall be customary, in the good faith judgment of the Board of
Directors of the Company, for companies similarly situated in the industry.

    SECTION 4.03.    COMPLIANCE WITH LAWS.

     The Company will comply, and will cause each of its Subsidiaries to comply,
with all applicable statutes, rules, regulations, orders and restrictions of the
United States, all states and municipalities thereof, and of any governmental
department, commission, board, regulatory authority, bureau, agency and
instrumentality of the foregoing, in respect of the conduct of their respective
businesses and the ownership of their respective properties, except for such
noncompliances as are being contested in good faith and by appropriate
proceedings and except for such noncompliances as would not in the aggregate
reasonably be expected to have a Material Adverse Effect.

    SECTION 4.04.    COMMISSION REPORTS.

     (a) The Company will deliver to each Purchaser promptly, but in any event
no later than 5 Business Days after it files with the Commission, to the extent
not available on the EDGAR system, copies of the quarterly and annual reports
and of the information, documents and other reports, if any, which the Company
is required to file with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act.

14

--------------------------------------------------------------------------------



     (b) In the event the Company is not required to furnish such reports to its
stockholders pursuant to the Exchange Act, the Company (at its own expense)
shall cause its consolidated financial statements, comparable to those which
would have been required to appear in annual or quarterly reports, to be
delivered to each Purchaser.

    SECTION 4.05.     SECURITIES MATTERS.

     (a) The Company shall file all periodic reports required to be filed with
the Commission pursuant to the Exchange Act in a timely manner and shall not
terminate its status as an issuer required to file periodic reports under the
Exchange Act.

     (b) The Company shall promptly secure the listing of all Registrable
Securities (as defined in the Registration Rights Agreement) upon each national
securities exchange and automated quotation system, if any, upon which shares of
Common Stock are listed (subject to official notice of issuance) and shall
maintain such listing. The Company shall maintain the Common Stock’s
authorization for quotation on the NASDAQ Global Market or obtain a listing on
the NASDAQ Capital Market, The New York Stock Exchange or the American Stock
Exchange.

     (c) The Company shall timely file a Form D with respect to the Securities
as required under Regulation D and provide a copy thereof to the Purchaser
promptly after such filing. The Company shall, on or before the date of the
Closing, take such actions as shall be reasonably necessary in order to obtain
an exemption for or to qualify the Securities for sale to the Purchaser pursuant
to this Securities Purchase Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification) and shall provide evidence of any such action so taken to the
Purchaser on or prior to the date of the Closing. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “blue sky” laws of the states of the United
States following the date of the Closing.

     (d) The Company agrees that, in connection with the issuance and sale of
Securities pursuant to this Securities Purchase Agreement, it will not issue
Common Stock (excluding the Common Stock underlying the Warrants) representing
more than 19.99% of its outstanding capital stock.

    SECTION 4.06.     USE OF PROCEEDS.

     The Company will use the proceeds from the sale of the Securities to pay
existing indebtedness of the Company, for working capital, strategic
acquisitions, if any, and general corporate purposes.

    SECTION 4.07.     ISSUANCES BELOW PURCHASE PRICE.

     For a period of six months following the date hereof, the Company shall
not, without the prior written consent of the each of the Purchasers, issue or
sell any shares of the Company’s capital stock or other securities exercisable
for, convertible into or otherwise giving the holder thereof the right to
acquire the Company’s capital stock at a price per share, including the exercise
or conversion price per share, which is below $0.40 per share; provided,
however,

15

--------------------------------------------------------------------------------



that this restriction shall not apply to any capital stock issued pursuant to:
(i) employee benefit plans set forth on SCHEDULE 3.01(c) annexed hereto, (ii)
outstanding warrants, options or other securities set forth on SCHEDULE 3.01(c)
annexed hereto or the Company filings under the Exchange Act or (iii) a merger
or acquisition or other strategic transaction or partnership; provided that such
strategic transaction or partnership does not include a capital raise by the
Company below $0.40 per share.

    SECTION 4.08     PARTICIPATION RIGHT.

At least 20 days prior to any issuance or sale by the Company of equity
securities, or securities convertible into equity securities, of the Company to
any purchaser, the Company shall deliver a written notice (the “SALE NOTICE”) to
DGFC, specifying in reasonable detail the identity of the prospective purchaser,
the amount of securities to be issued or sold and the terms and conditions of
such securities and such issuance or sale. DGFC may elect to participate in such
contemplated issuance or sale at the same price per share and on the same terms
by delivering written notice to the Company within 20 days after delivery of the
Sale Notice. The number or amount of each security that DGFC shall be entitled
to purchase shall equal the product of (a) the percentage of the Common Stock
beneficially owned by DGFC, on a fully diluted basis, multiplied by (b) the
number or amount of securities to be sold in the contemplated issuance or sale;
provided that in no event shall such percentage exceed 19.99% of the Company.
The foregoing participation right shall not apply to any issuance or sale of
securities by the Company under its (i) employee benefit plans set forth on
SCHEDULE 3.01(c) annexed hereto, (ii) outstanding warrants, options or other
securities set forth on SCHEDULE 3.01(c) annexed hereto or the Company filings
under the Exchange Act or (iii) a merger or acquisition or other strategic
transaction or partnership. The obligation of the Company and the rights of DGCF
under this Section 4.08 shall terminate at such time as DGFC ceases to be the
beneficial owner of 85% of the Common Stock purchased pursuant to the terms of
this Securities Purchase Agreement.

    SECTION 4.09     BOARD REPRESENTATION.

     The Company hereby grants to DGFC the right to recommend one qualified
individual to be elected to fill a vacancy on the Board of Directors of the
Company. The Company shall take such actions as shall be reasonably necessary,
consistent with the fiduciary duties of the Board of Directors of the Company,
to ensure that one individual recommended by the Purchaser is included on the
Board of Director’s slate of nominees for the election of Directors and
recommended for election. Thereafter, for so long as DGFC is a holder of not
less than 85% of the Common Stock purchased pursuant to this Securities Purchase
Agreement, the Company shall take such actions as shall be reasonably necessary,
consistent with the fiduciary duties of the Board of Directors of the Company,
to cause the one designee of DGFC to be nominated for election to the Board of
Directors of the Company at each meeting at which directors are to be elected.

16

--------------------------------------------------------------------------------



ARTICLE FIVE

CONDITIONS

    SECTION 5.01.     CONDITIONS TO THE COMPANY’S OBLIGATION.

     The obligation of the Company hereunder to issue and sell the Securities to
each Purchaser at the Closing is subject to the satisfaction, at or before the
Closing, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Purchaser with prior written notice
thereof:

  (a) Such Purchaser shall have delivered to the Company the Registration Rights
Agreement duly executed by such Purchaser.         (b)  Such Purchaser and each
other Purchaser shall have delivered to the Company the Purchase Price for the
Securities, by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.         (c)    The representations and
warranties of each Purchaser contained in Section 3.02 of this Securities
Purchase Agreement shall be true and correct in all material respects, in each
case as of the Closing Date as though made at and as of such date, except to the
extent that they expressly refer to an earlier or specific time, in which case
they shall be true and correct in all material respects as of such time.        
(d)    Each Purchaser shall have performed and complied with, in all material
respects, the agreements, covenants and obligations required by this Securities
Purchase Agreement to be so performed or complied with by such Purchaser at or
before the Closing.

SECTION 5.02. CONDITIONS TO THE PURCHASER’S OBLIGATION.

     The obligation of each Purchaser to purchase the Securities at the Closing
is subject to the satisfaction, at or before the Closing, of each of the
following conditions, provided that these conditions are for each Purchaser’s
sole benefit and may be waived by such Purchaser at any time in its sole
discretion by providing the Company with prior written notice thereof:

     (a) Such Purchaser shall have received the Registration Rights Agreement
and the Warrant duly executed by the Company.

     (b) Such Purchaser shall have received certificates for shares of Common
Stock to be purchased by it at the Closing.

     (c) Such Purchaser shall have received an Opinion of Counsel from the
Company in substantially the form of Exhibit C attached hereto.

     (d) Such Purchaser shall have received a certified copy of the Certificate
of Incorporation of the Company, together with a Good Standing Certificate with
respect to

17

--------------------------------------------------------------------------------



the Company issued by the Secretary of State of such state of incorporation as
of a date within ten (10) days of the date of the Closing.

     (e) Such Purchaser shall have received a copy of the certificate evidencing
the Company’s qualification as a foreign corporation in good standing issued by
the Secretary of State of the State of New York as of a date within ten (10)
days of the date of the Closing.

     (f) Such Purchaser shall have received a certificate executed by the
Secretary of the Company and dated as of the date of the Closing, certifying as
to (i) the resolutions as adopted by the Company’s Board of Directors in
connection with the authorization of the transactions contemplated hereby, (ii)
the Certificate of Incorporation of the Company and (iii) the Bylaws of the
Company, each as in effect at the time of the Closing Date.

     (g) Such Purchaser shall have received a copy of all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities.

     (h) Such Purchaser shall have received a copy of such other documents
relating to the transactions contemplated by this Securities Purchase Agreement,
the Registration Rights Agreement and the Warrant as the Purchaser or its
counsel may reasonably request.

     (i) The representations and warranties of the Company contained in Section
3.01 of this Securities Purchase Agreement shall be true and correct in all
material respects, in each case as of the Closing Date as though made at and as
of such date, except to the extent that they expressly refer to an earlier or
specific time, in which case they shall be true and correct in all material
respects as of such time.

     (j) The Company shall have performed and complied with, in all material
respects, the agreements, covenants and obligations required by this Securities
Purchase Agreement to be so performed or complied with by the Company at or
before the Closing.

ARTICLE SIX

MISCELLANEOUS

     SECTION 6.01. NOTICES.

     Any notices or other communications required or permitted hereunder shall
be in writing, and shall be sufficiently given if made by hand delivery, by
verifiable facsimile transmission or by reputable overnight delivery service,
addressed as follows:


  if to the Company:       Viewpoint Corporation    498 Seventh Avenue, Suite
1810    New York, New York 10018 


18

--------------------------------------------------------------------------------



  Facsimile: (212) 201-0846   Attention: General Counsel       with a copy to:  
   

Milbank, Tweed, Hadley & McCloy LLP

  1 Chase Manhattan Plaza   New York, New York 10005   Facsimile: (212) 822-5171
  Attention: Alexander M. Kaye, Esq.    

     If to a Purchaser, to its address and facsimile number set forth on the
Schedule of Purchasers, with copies to such Purchaser’s representatives as set
forth on the Schedule of Purchasers.

     The Company and each Purchaser by written notice to each other may
designate additional or different addresses for notices to such Person. Any
notice or communication to a party shall be deemed to have been given or made as
of the date so delivered if personally delivered; when received if by facsimile
transmission or electronic mail; and one (1) business day after mailing by
reputable overnight courier (except that, notwithstanding the foregoing, a
notice of change of address shall not be deemed to have been given until
actually received by the addressee).

     SECTION 6.02. GOVERNING LAW.

     THIS SECURITIES PURCHASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS. THE PARTIES HERETO AGREE TO SUBMIT TO THE JURISDICTION OF THE
FEDERAL OR STATE COURTS LOCATED IN THE CITY OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITIES PURCHASE AGREEMENT.

     SECTION 6.03.      SUCCESSORS.

     All agreements of the Company in this Securities Purchase Agreement shall
bind its successors.

     SECTION 6.04.      COUNTERPARTS.

     The parties may sign any number of copies of this Securities Purchase
Agreement. Each signed copy or counterpart shall be an original, but all of them
together shall represent the same agreement. Delivery by facsimile of an
executed counterpart of any signature page to this Securities Purchase Agreement
to be executed hereunder shall have the same effectiveness as delivery of a
manually executed counterpart thereof.

19

--------------------------------------------------------------------------------



     SECTION 6.05.      SEVERABILITY.

     In case any one or more of the provisions in this Securities Purchase
Agreement shall be held invalid, illegal or unenforceable, in any respect for
any reason, the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions shall not in any way be
affected or impaired thereby, it being intended that all of the provisions
hereof shall be enforceable to the full extent permitted by law.

     SECTION 6.06.    INDEPENDENT NATURE OF PURCHASER’S OBLIGATIONS      AND
RIGHTS. 


     The obligations of each Purchaser hereunder are several and not joint with
the obligations of the other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any Closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or a
“group” as described in Section 13(d) of the Exchange Act, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Securities Purchase
Agreement. Each Purchaser has been represented by its own separate counsel in
connection with the transactions contemplated hereby, shall be entitled to
protect and enforce its rights, including without limitation rights arising out
of this Securities Purchase Agreement or the other transaction documents,
individually, and shall not be required to join any other Purchaser as an
additional party in any proceeding for such purpose.

     For avoidance of doubt, each party hereto acknowledges that Gruber &
McBaine Capital Management LLC retained Shartsis Friese LLP (“Shartsis Friese”)
to represent it in connection with this Securities Purchase Agreement and
Registration Rights Agreement and any Schedules or Exhibits thereto, such that
its interests may not necessarily coincide with the interests of any other
Purchasers (the “Other Purchasers”). The Other Purchasers have consulted with,
or have had the opportunity to consult with, their own legal counsel and the
Other Purchasers have not relied on Shartsis Friese for legal counsel in
connection with this transaction.

     SECTION 6.07. PAYMENT OF EXPENSES.

     The Company shall pay Shartsis Friese LLP, legal counsel to Gruber &
McBaine Capital Management, reasonable, documented legal expenses in an
aggregate amount not to exceed $20,000 at the Closing, which amount may be
netted from the Purchase Price payable by Gruber & McBaine Capital Management.

[SIGNATURE PAGES TO FOLLOW]

20

--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

  THE COMPANY:      VIEWPOINT CORPORATION     
  
By:  /s/ Patrick Vogt        Name: Patrick Vogt        Title: CEO   


--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser: DG FastChannel, Inc.       Signature of Authorized Signatory
of Purchaser: /s/ Scott K. Ginsburg       Name of Authorized Signatory: Scott K.
Ginsburg       Title of Authorized Signatory: Chairman and CEO       Email
Address of Purchaser:                               

Address for Notice of Purchaser:

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

Subscription Amount: _____________________
Shares of Common Stock: __________________
Warrants: __________________________
EIN/Social Security Number: _______________


--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser: Lagunitas Partners LP       Signature of Authorized Signatory
of Purchaser: /s/ Jon D. Gruber        Name of Authorized Signatory: Jon D.
Gruber       Title of Authorized Signatory: General Partner     Email Address of
Purchaser:                               


Address for Notice of Purchaser:
      Gruber & McBaine
      50 Osgood Place
      San Francisco, CA 94133

Address for Delivery of Securities for Purchaser (if not same as above):

 

Subscription Amount: _____________________
Shares of Common Stock: __________________
Warrants: __________________________
EIN/Social Security Number: _______________


--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser: Gruber & McBaine International      Signature of Authorized
Signatory of Purchaser: /s/ Jon D. Gruber        Name of Authorized Signatory:
Jon D. Gruber       Title of Authorized Signatory: Investment Advisor     Email
Address of Purchaser:                               


Address for Notice of Purchaser:
      Gruber & McBaine
      50 Osgood Place
      San Francisco, CA 94133



Address for Delivery of Securities for Purchaser (if not same as above):

 

Subscription Amount: _____________________
Shares of Common Stock: __________________
Warrants: __________________________
EIN/Social Security Number: _______________





--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Jon D and Linda W Gruber Trust     Signature of Authorized
Signatory of Purchaser: /s/ Jon D. Gruber        Name of Authorized Signatory:
Jon D. Gruber       Title of Authorized Signatory:
                               Email Address of
Purchaser:                               


Address for Notice of Purchaser:
      Gruber & McBaine
      50 Osgood Place
      San Francisco, CA 94133



Address for Delivery of Securities for Purchaser (if not same as above):

 

Subscription Amount: _____________________
Shares of Common Stock: __________________
Warrants: __________________________
EIN/Social Security Number: _______________





--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above. Name of Purchaser:

 

Name of Purchaser: J Patterson McBaine   Signature of Authorized Signatory of
Purchaser: /s/ J Patterson McBaine      Name of Authorized Signatory: J
Patterson McBaine    Title of Authorized Signatory:
                               Email Address of
Purchaser:                               


Address for Notice of Purchaser:
      Gruber & McBaine
      50 Osgood Place
      San Francisco, CA 94133



Address for Delivery of Securities for Purchaser (if not same as above):

 

Subscription Amount: _____________________
Shares of Common Stock: __________________
Warrants: __________________________
EIN/Social Security Number: _______________



--------------------------------------------------------------------------------



Exhibit A



Schedule of Purchasers

(1)    (2)    (3)    (4)    (5)      Purchaser    Mailing Address / Phone /
Email    Common
Shares    Warrants    Purchase Price    DG FastChannel, Inc.    DG FastChannel,
Inc.    10,750,000    2,687,500    $4,300,000        Omar Choucair        750 W.
John Carpenter Fwy.        Suite 700        Irving, TX 75039        Telephone:
972.581.2000        Email:        ochoucair@dgfastchannel.com    Lagunitas
Partners LP    Lagunitas Partners LP    1,545,000    386,250    $618,000       
50 Osgood Pl. Penthouse        San Francisco, CA 94133        Telephone:
415.981.2101        Email: jon@gmcm.com        Tax ID#: 94-3052761    Gruber &
McBaine    Gruber & McBaine International    355,000    88,750    $142,000   
International    50 Osgood Pl. Penthouse            San Francisco, CA 94133     
  Tax ID#: N/A    Jon D & Linda W Gruber    Jon D & Linda W Gruber Trust   
455,000    113,750    $182,000    Trust    50 Osgood Pl. Penthouse           
San Francisco, CA 94133        Tax ID#: ###-##-####    J Patterson McBaine    J
Patterson McBaine    145,000    36,250    $58,000        50 Osgood Pl.
Penthouse        San Francisco, CA 94133        Tax ID#: ###-##-####      Total 
      13,250,000    3,312,500    $5,300,000 


--------------------------------------------------------------------------------



Exhibit B

Form of Warrant

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR (B) AN OPINION OF COUNSEL ADDRESSED TO THE COMPANY, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

VIEWPOINT CORPORATION

WARRANT TO PURCHASE COMMON STOCK

Warrant No.:
Number of Shares: [______]
Date of Issuance: May 7, 2007 (“Issuance Date”)

Viewpoint Corporation, a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, _______________________, the registered holder hereof
or its permitted assigns (the “Holder”) , is entitled, subject to the terms set
forth below, to purchase from the Company, at the Exercise Price (as defined
below) then in effect, upon surrender of this Warrant to Purchase Common Stock
with the Exercise Notice attached hereto as Exhibit A duly executed and payment
therefore as provided herein at any time or times on or after the date that is
six months after the date hereof, but not after 11:59 P.M., New York Time, on
the Expiration Date (as defined below), ____________________ (_______) fully
paid nonassessable shares of Common Stock (as defined below) (the “Warrant
Shares”). Except as otherwise defined herein, capitalized terms in this Warrant
shall have the meanings set forth in Section 16. This Warrant is one of the
Warrants to Purchase Common Stock (the “SPA Warrants”) issued pursuant to
Section 2.01 of that certain Securities Purchase Agreement, dated as of May 4,
2007, among the Company and the purchasers (the “Purchasers”) referred to
therein (the “Securities Purchase Agreement”).

     1. TERM OF WARRANT. Subject to the terms and conditions hereof, this
Warrant shall be for a term of three and one-half years and shall be
exercisable, in whole or in

--------------------------------------------------------------------------------



part, during the three year term commencing six months following the Issuance
Date and ending at 11:59 P.M New York Time, on November 7, 2010 (the “Expiration
Date”), and shall be void thereafter.

  2.      EXERCISE OF WARRANT.

          (a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 2(d)), this
Warrant may be exercised by the holder hereof on any day, following the date
that is six months after the Issuance Date, in whole or in part prior to the
Expiration Date by (i) delivery of a written notice, in the form attached hereto
as Exhibit A (the “Exercise Notice”), of such holder’s election to exercise this
Warrant, (ii) payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) in cash or by wire
transfer of immediately available funds and (iii) the surrender to the Company,
on or as soon as practicable following the date the holder of this Warrant
delivers the Exercise Notice to the Company, of this Warrant (or an
indemnification undertaking with respect to this Warrant in the case of its
loss, theft or destruction). On or before the third Business Day following the
date on which the Company has received each of the Exercise Notice, the
Aggregate Exercise Price and this Warrant (or an indemnification undertaking
with respect to this Warrant in the case of its loss, theft or destruction) (the
“Exercise Delivery Documents”), the Company shall (X) issue and deliver to the
address specified in the Exercise Notice, a certificate, registered in the name
of the holder of this Warrant or its designee, for the number of shares of
Common Stock to which the holder of this Warrant is entitled pursuant to such
exercise, or (Y) provided that the Company’s transfer agent (the “Transfer
Agent”) is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the holder, credit such
aggregate number of shares of Common Stock to which the holder of this Warrant
is entitled pursuant to such exercise to the holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system. Upon
delivery of the Exercise Notice, this Warrant and the Aggregate Exercise Price
referred to in clause (ii) above, the Holder of this Warrant shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised as of the date of the
Exercise Notice, irrespective of the date of delivery of this Warrant as
required by clause (iii) above or the certificates evidencing such Warrant
Shares. If the number of Warrant Shares represented by this Warrant submitted
for exercise pursuant to this Section 2(a) is greater than the number of Warrant
Shares being acquired upon an exercise, then the Company shall as soon as
practicable and in no event later than three Business Days after any exercise
and at its own expense, issue a new Warrant (in accordance with Section 8(d))
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. No fractional
shares of Common Stock are to be issued upon the exercise of this Warrant, but
rather the number of shares of Common Stock to be issued shall be rounded up to
the nearest whole number. The Company shall pay any and all documentary stamp,
transfer or similar taxes that may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant.

-2-

--------------------------------------------------------------------------------



         (b) Net Exercise. Notwithstanding the foregoing, if the Holder submits
an Exercise Notice at any time following the date that is one year after the
Issuance Date, and at such time an effective Registration Statement is not
available for the resale of all of the Warrant Shares issuable hereunder, the
Holder may elect to pay the Exercise Price in either cash or pursuant to a
cashless exercise (a “Cashless Exercise”), as hereinafter provided, or, at the
election of Holder, a combination thereof. The Holder may effect a Cashless
Exercise by (i) delivery of an Exercise Notice noting that the Holder wishes to
effect a Cashless Exercise and (ii) the surrender to the Company, on or as soon
as practicable following the date the Holder delivers the Exercise Notice to the
Company, of this Warrant (or an indemnification undertaking with respect to this
Warrant in the case of its loss, theft or destruction), upon which the Company
shall (X) issue and deliver to the address specified in the Exercise Notice, a
certificate, registered in the name of the holder of this Warrant or its
designee, for the number of shares of Common Stock to which the holder of this
Warrant is entitled pursuant to such exercise, or (Y) provided that the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program,
upon the request of the holder, credit such aggregate number of shares of Common
Stock to which the holder of this Warrant is entitled pursuant to such exercise
to the holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system. The number of Warrant Shares to be issued to
the Holder pursuant to a Cashless Exercise shall be determined as follows:



  X = Y x (A-B)/A   where:  

X = the number of Warrant Shares to be issued to the Holder;

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;

A = the fair market value of one share of Common Stock at the date of exercise;
and

B = the Exercise Price.

For purposes of this Section 2(b), the fair market value of one share of Common
Stock shall be determined in good faith by the Company’s Board of Directors;
provided, however, that if the Company’s Common Stock is traded on a national
exchange or over-the-counter market, the fair market value per share shall be
the cumulative twenty (20) – day Volume Weighted Average Price (“VWAP”) of the
Common Stock for the twenty trading days immediately preceding (but not
including) the date of exercise, calculated by adding up the dollars traded on
such national exchange or over-the-counter market for every transaction during
the twenty (20) – day period (price times shares traded) and then dividing by
the total shares traded on such national exchange or over-the-counter market for
the twenty (20) – day period.

          (c) Exercise Price. For purposes of this Warrant, “Exercise Price”
means $____, subject to adjustment as provided herein.

-3-

--------------------------------------------------------------------------------



          (d) Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 13.

     3. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES UPON
SUBDIVISION OR COMBINATION OF COMMON STOCK. If the Company at any time after the
date of issuance of this Warrant subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares will be proportionately increased. If the Company at
any time after the date of issuance of this Warrant combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 3shall become effective at the close of business on the date the
subdivision or combination becomes effective.

     4. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:

          (a) any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive the Distribution shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Closing
Sale Price of the Common Stock on the trading day immediately preceding such
record date minus the value of the Distribution (as determined in good faith by
the Company’s Board of Directors) applicable to one share of Common Stock, and
(ii) the denominator shall be the Closing Sale Price of the Common Stock on the
trading day immediately preceding such record date; and

          (b) the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (a);
provided that in the event that the Distribution is of common stock (“Other
Common Stock”) of a company whose common stock is traded on a national
securities exchange or a national automated quotation system, then the holder of
this Warrant may elect to receive a warrant to purchase Other Common Stock in
lieu of an increase in the number of Warrant Shares, the terms of which shall be
identical to those of this Warrant, except that such warrant shall be
exercisable into the number of shares of Other Common Stock that would have been
payable to the holder of this Warrant pursuant to the Distribution had the
holder exercised

-4-

--------------------------------------------------------------------------------



this Warrant immediately prior to such record date and with an aggregate
exercise price equal to the product of the amount by which the exercise price of
this Warrant was decreased with respect to the Distribution pursuant to the
terms of the immediately preceding paragraph (a) and the number of Warrant
Shares calculated in accordance with the first part of this paragraph (b).

     5. ORGANIC CHANGE. Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
to another Person or other transaction, in each case which is effected in such a
way that holders of Common Stock are entitled to receive securities or assets
with respect to or in exchange for Common Stock is referred to herein as an
“Organic Change.” Prior to the consummation of any (i) sale of all or
substantially all of the Company’s assets to an acquiring Person or (ii) other
Organic Change following which the Company is not a surviving entity, the
Company will secure from the Person purchasing such assets or the Person issuing
the securities or providing the assets in such Organic Change (in each case, the
“Acquiring Entity”) a written agreement (in form and substance reasonably
satisfactory to the holders of SPA Warrants representing at least two-thirds of
the shares of Common Stock obtainable upon exercise of the SPA Warrants then
outstanding) to deliver to the holder of this Warrant in exchange for this
Warrant, a security of the Acquiring Entity evidenced by a written instrument
substantially similar in form and substance to this Warrant and reasonably
satisfactory to the holder of this Warrant (including, an adjusted exercise
price equal to the value for the Common Stock reflected by the terms of such
consolidation, merger or sale, and exercisable for a corresponding number of
shares of Common Stock acquirable and receivable upon exercise of this Warrant
(without regard to any limitations on the exercise of this Warrant), if the
value so reflected is less than the Exercise Price in effect immediately prior
to such consolidation, merger or sale). In the event that an Acquiring Entity is
directly or indirectly controlled by a company or entity whose common stock or
similar equity interest is listed, designated or quoted on a securities exchange
or trading market, the holder of this Warrant may elect to treat such Person as
the Acquiring Entity for purposes of this Section 5. Prior to the consummation
of any other Organic Change, the Company shall be required to make appropriate
provision to insure that the holder of this Warrant thereafter will have the
right to acquire and receive in lieu of or in addition to (as the case may be)
the shares of Common Stock immediately theretofore acquirable and receivable
upon the exercise of this Warrant (without regard to any limitations on the
exercise of this Warrant including those set forth in Sections 2(d)(i) and
2(d)(ii) of this Warrant), such shares of stock, securities or assets that would
have been issued or payable in such Organic Change with respect to or in
exchange for the number of shares of Common Stock which would have been
acquirable and receivable upon the exercise of this Warrant as of the date of
such Organic Change (without regard to any limitations on the exercise of this
Warrant including those set forth in Sections 2(d)(i) and 2(d)(ii) of this
Warrant).

     6. NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant.
Without limiting the generality of the foregoing, the Company (i) will not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, (ii) will take
all such actions as may be necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable shares of

-5-

--------------------------------------------------------------------------------





Common Stock upon the exercise of this Warrant, and (iii) will, so long as any
of the SPA Warrants are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the exercise of the SPA Warrants, 100% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of the SPA Warrants then outstanding (without regard to any limitations
on exercise).

     7. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, no holder, solely in such Person’s capacity as a
holder, of this Warrant shall be entitled to vote or receive dividends or be
deemed the holder of shares of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the holder hereof, solely
in such Person’s capacity as a holder of this Warrant, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the holder of this Warrant of the Warrant Shares which such Person
is then entitled to receive upon the due exercise of this Warrant. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on such holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

     8.      REISSUANCE OF WARRANTS.

          (a) Transfer of Warrant. If this Warrant is to be transferred, the
holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the holder of this Warrant a new
Warrant (in accordance with Section 8(d)), registered as the holder of this
Warrant may request, representing the right to purchase the number of Warrant
Shares being transferred by the Holder and, if less then the total number of
Warrant Shares then underlying this Warrant is being transferred, a new Warrant
(in accordance with Section 8(d)) to the holder of this Warrant representing the
right to purchase the number of Warrant Shares not being transferred.

          (b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the holder of this Warrant to the Company
in customary form and reasonably acceptable to the Company (based, in part, on
the net worth of, or security provided by, the Holder) and, in the case of
mutilation, upon surrender and cancellation of this Warrant, the Company shall
execute and deliver to the Holder a new Warrant (in accordance with Section
8(d)) representing the right to purchase the Warrant Shares then underlying this
Warrant.

          (c) Warrant Exchangeable for Multiple Warrants. This Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Warrant or Warrants (in accordance with Section 8(d))
representing in the aggregate the right to purchase the number of Warrant Shares
then underlying this Warrant, and each such new Warrant will represent the right
to purchase such portion of such Warrant Shares as is

-6-

--------------------------------------------------------------------------------



designated by the holder of this Warrant at the time of such surrender;
provided, however, that no Warrants for fractional shares of Common Stock shall
be given.

     (d) Issuance of New Warrants. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant being issued pursuant to Section
8(a) or Section 8(c), the Warrant Shares designated by the holder of this
Warrant which, when added to the number of shares of Common Stock underlying the
other new Warrants issued in connection with such issuance, does not exceed the
number of Warrant Shares then underlying this Warrant), (iii) shall have an
issuance date, as indicated on the face of such new Warrant which is the same as
the Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.

     9. NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
Section 6.01 of the Securities Purchase Agreement. The Company shall provide the
holder of this Warrant with prompt written notice of all actions taken pursuant
to this Warrant, including in reasonable detail a description of such action and
the reason therefore.

     10. AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the holders of SPA
Warrants representing at least two-thirds of the shares of Common Stock
obtainable upon exercise of the SPA Warrants then outstanding; provided that no
such action may increase the exercise price of any SPA Warrant or decrease the
number of shares or class of stock obtainable upon exercise of any SPA Warrant
without the written consent of the holder of this Warrant. No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the SPA Warrants then outstanding.

     11. GOVERNING LAW. This Warrant shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

     12. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and all the

     13. DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two Business Days of receipt of the Exercise Notice giving rise
to such dispute, as the case may be, to the holder of this Warrant. If the
holder of this Warrant and the Company are unable to agree upon such

-7-

--------------------------------------------------------------------------------



determination or calculation of the Exercise Price or the Warrant Shares within
three Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two Business Days
submit via facsimile (a) the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and reasonably
approved by the holder of this Warrant or (b) the disputed arithmetic
calculation of the Warrant Shares to the Company’s independent, outside
accountant. The Company shall cause the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than ten Business Days from the
time it receives the disputed determinations or calculations. Such investment
bank’s or accountant’s determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error.

     14. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, the Securities Purchase Agreement
and the Registration Rights Agreement, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the holder of this Warrant right to pursue actual
damages for any failure by the Company to comply with the terms of this Warrant.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the holder of this Warrant and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to seek an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

     15. TRANSFER. This Warrant may not be offered for sale, sold, transferred
or assigned in whole or in part without compliance with all applicable federal
and state securities laws by the transferor and transferee (including the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, if such are requested by the Company). Subject to
the provisions of this Warrant with respect to compliance with the Securities
Act of 1933, as amended, applicable state securities laws and as may otherwise
be required pursuant to the Securities Purchase Agreement, title to this Warrant
may be transferred by endorsement (by the Holder executing the Exercise Notice
attached as Exhibit A hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.

     16. PRINCIPAL MARKET REGULATION. The Company shall not be obligated to
issue any shares of Common Stock upon exercise of this Warrant and the Holder
shall not have the right to receive upon exercise of this Warrant any shares of
Common Stock, if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
exercise of this Warrant without breaching the Company's obligations under the
rules or regulations of the Principal Market, except that such limitation shall
not apply in the event that the Company (A) obtains the approval of its
stockholders as required by the applicable rules of the Principal Market for
issuances of shares of Common Stock in excess of such amount or (B) obtains a
written opinion from outside counsel to the Company that such approval is not
required. In the event that the Company is prohibited from issuing any Warrant
Shares for which an Exercise Notice has been received as a result of

-8-

--------------------------------------------------------------------------------



the operation of this Section 16, the Company shall pay cash in exchange for
cancellation of such Warrant Shares, at a price per Warrant Share equal to the
difference between the Closing Sale Price and the Exercise Price as of the date
of the attempted exercise.

     17. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

          (a) “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

          (b) “Common Stock” means (i) the Company’s common stock, par value
$0.001 per share, and (ii) any capital stock into which such Common Stock shall
have been changed or any capital stock resulting from a reclassification of such
Common Stock.

          (c) “Closing Sale Price” means, for any security as of any date, the
last closing trade price for such security on the Principal Market, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing trade price then the last trade price of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last trade price of such security on the principal securities
exchange or trading market where such security is listed or traded, or if the
foregoing do not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no last trade price is reported for such security
by Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the "pink sheets" by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Sale Price of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 13.

          (d) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

          (e) “Principal Market” means The NASDAQ Global Market.

           (f) “Registration Rights Agreement” means that certain registration
rights agreement between the Company and the Purchasers.

-9-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

  VIEWPOINT CORPORATION            By:        Name:    Title: 


--------------------------------------------------------------------------------



Accepted and Agreed

Name of Holder: __________________________
Signature of Authorized Signatory of Holder: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________
Email Address of Holder: ________________________________


--------------------------------------------------------------------------------



EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

VIEWPOINT CORPORATION

         The undersigned holder hereby exercises the right to purchase
_________________ of the shares of Common Stock (“Warrant Shares”) of Viewpoint
Corporation, a Delaware corporation (the “Company”), evidenced by the attached
Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.

         1. Form of Exercise Price. The Holder intends that payment of the
Exercise Price shall be made as:

         ____________ a “Cash Exercise” with respect to _________________
Warrant Shares

         ____________ a "Cashless Exercise" with respect to _______________
Warrant Shares.

     2. [Insert this paragraph (2) in the event that the Holder has not elected
a Cashless Exercise in accordance with the terms of the Warrant as to all of the
Warrant Shares to be issued pursuant hereto] Payment of Exercise Price. The
holder is hereby delivering to the Company payment in the amount of $_________
representing the Aggregate Exercise Price for such Warrant Shares in accordance
with the terms of the Warrant.

     3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

Date:    ,                Name of Registered Holder        By:            Name: 
    Title: 


--------------------------------------------------------------------------------



Exhibit C

Opinion of Counsel



May __, 2007



The Investors Listed on the Schedule of Purchasers Attached to the Securities
Purchase Agreement

Dear Sirs:

     I am General Counsel of Viewpoint Corporation, a Delaware corporation (the
“Company”), and I am delivering this opinion letter in connection with the
Securities Purchase Agreement, dated as of May __, 2007 (the “Purchase
Agreement”), by and between the Company and the investors listed on the Schedule
of Purchasers attached thereto (individually, the “Purchaser” and collectively,
the “Purchasers”). Capitalized terms used but not otherwise defined herein shall
have the respective meanings given to such terms in the Purchase Agreement. This
opinion letter is delivered to you pursuant to Section 5.02(c) of the Purchase
Agreement.

     In rendering the opinions expressed below, I have examined the following
agreements, instruments and other documents:

  (a)      the Securities Purchase Agreement;     (b)      the Registration
Rights Agreement;     (c)      the Common Stock to be issued on the date hereof;
    (d)      the Warrants; and     (e)      such records of the Company and such
other documents as I have deemed necessary as a basis for the opinions expressed
below.  

     In my examination, I have assumed the genuineness of all signatures (other
than signatures on behalf of the Company), the legal capacity of all natural
persons, the authenticity of all documents submitted to me as originals and the
conformity with authentic original documents of all documents submitted to me as
copies. When relevant facts were not independently established, I have relied
upon representations and warranties made in or pursuant to the Purchase
Agreement, Registration Rights Agreement and the Warrants and certificates of
governmental officials.

--------------------------------------------------------------------------------



     In rendering the opinions expressed below, I have assumed (except as to the
Company), with respect to all of the documents referred to in this opinion
letter, that:

  (i)      such documents (x) have been duly authorized by, (y) have been duly
executed and delivered by, and (z) constitute legal, valid, binding and
enforceable obligations of, all of the parties to such documents;     (ii)     
all signatories to such documents have been duly authorized;     (iii)      all
of the parties to such documents are duly organized and validly existing; and  
  (iv)      all of the parties have the power and authority (corporate,
partnership or other) to execute, deliver and perform such documents.  

     Based upon and subject to the foregoing and subject also to the comments
and qualifications set forth below, and having considered such questions of law
as I have deemed necessary as a basis for the opinions expressed below, I am of
the opinion that:

     1. The Company is a corporation validly existing and in good standing under
the laws of the State of Delaware. The Company has the requisite corporate power
to own, lease and operate its properties and to conduct its business as
presently conducted. The Company is duly qualified as a foreign corporation to
do business in the State of New York. Each of the Company’s Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has the requisite corporate power
to own, lease and operate its properties and to conduct its business as
presently conducted, except, with respect to all of the foregoing, as would not
be reasonably expected to have a Material Adverse Effect.

     2. The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Purchase Agreement, the
Registration Rights Agreement and the Warrants including, without limitation,
the issuance of the Common Stock in accordance with the terms thereof.

     3. The execution and delivery by the Company of the Purchase Agreement, the
Registration Rights Agreement and the Warrants and the performance by it of its
obligations thereunder have been duly authorized by all necessary corporate
action on its part and do not violate (i) its certificate of incorporation and
by-laws or (ii) any applicable Federal law, rule or regulation of the United
States or the State of New York.

     4. When issued in accordance with the terms of the Purchase Agreement, the
Common Stock will (i) be free of any liens created by the Company and (ii) be
validly issued.

     5. Subject to the accuracy as to factual matters of the Purchaser’s
representations in Section 3.02 of the Purchase Agreement, the offer and sale of
the Common Stock in the manner contemplated by the Purchase Agreement do not
require registration under the 1933 Act.

     6. No consent or authorization of, filing with, notice to or registration
with, any federal or New York State court, or any third party is required to be
obtained by the Company (i)

--------------------------------------------------------------------------------



to enter into and perform its obligations under the Purchase Agreement, the
Registration Rights Agreement or the Warrants or (ii) for the issuance and sale
of the Common Stock as contemplated thereby, except for the listing of shares of
Common Stock on the NASDAQ National Market and the filing of the Registration
Statement with the Commission and a Form D with the Commission.

     7. The Purchase Agreement, the Registration Rights Agreement and the
Warrants have been duly executed and delivered on behalf of the Company, and
constitute a valid and binding obligation of the Company enforceable against the
Company in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, liquidation, reorganization, moratorium, fraudulent
conveyance or transfer or other similar laws relating to or affecting the rights
of creditors generally and except as the enforceability thereof is subject to
the application of general principles of equity (regardless of whether
considered in a proceeding in equity or at law), including, without limitation,
(a) the possible unavailability of specific performance, injunctive relief or
any other equitable remedy and (b) concepts of materiality, reasonableness, good
faith and fair dealing.

     8. Except as disclosed in the Purchase Agreement, no action, suit,
proceeding or investigation before or by any court, public board or body or any
governmental agency or self-regulatory organization is pending or, to my
knowledge, threatened against the Company or any of the properties or assets of
the Company which (i) adversely affects or challenges the legality, validity or
enforceability of the Purchase Agreement and (ii) could reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect.

     9. The execution, delivery and performance by the Company of the Purchase
Agreement, the Registration Rights Agreement and the Warrants, the consummation
by the Company of the transactions contemplated thereby and the compliance by
the Company with the terms thereof do not violate, conflict with or constitute a
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or would constitute a default) under, give rise to any right of
termination, cancellation or acceleration under, or result in the creation of
any lien, charge or encumbrance on or against any of the properties of the
Company pursuant to, any agreement, note, lease, mortgage, deed or other
instrument (other than the Certificate of Incorporation or By-laws of the
Company, as to which I express no opinion in this paragraph) to which the
Company is a party or by which the Company is bound or affected, or any statute,
law, rule or regulation applicable to the Company or, to my knowledge, any
order, writ, injunction or decree.

     The foregoing opinions are subject to the following comment and
qualification:

  The enforceability of provisions in the Purchase Agreement, the Registration
Rights Agreement and the Warrants to the effect that terms may not be waived or
modified except in writing may be limited under certain circumstances.

     The foregoing opinions are limited to matters involving the Federal laws of
the United States of America, the Delaware General Corporation Law and the law
of the State of New York, and I do not express any opinion as to the laws of any
other jurisdiction. I do not express any

--------------------------------------------------------------------------------



opinion as to the insurance laws, rules, regulations or determinations of any
jurisdiction (including, without limitation, the State of New York).

     This opinion letter is provided to you by me in my capacity as General
Counsel to the Company, and this opinion letter may not be relied upon by any
other Person or for any purpose other than in connection with the transactions
contemplated by the Purchase Agreement, the Registration Rights Agreement and
the Warrants without, in each instance, my prior written consent.

  Very truly yours,                Andrew J. Graf    EVP and General Counsel 


--------------------------------------------------------------------------------